Citation Nr: 1505091	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  99-19 348	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than September 23, 1994, for the award of 30 percent for residuals of a shell fragment wound in the suprapubic area, to include on the basis of CUE in August 1971 and March 1978 rating decisions.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney 


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971.

This matter came before the Board of Veterans' Appeals (Board) from a June 1998 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The appealed RO decision found clear and unmistakable error in a December 1994 RO decision assigning a noncompensable rating for service-connected shell fragment wounds residuals of the suprapubic area.  It assigned a 30 percent disability rating for service-connected shell fragment wounds residuals of the suprapubic area effective September 23, 1994.  The Veteran contended that an earlier effective date was warranted and appealed the decision.  

The Veteran had a May 2003 Board hearing before the undersigned.  A transcript is of record.  

In July 2005, the Board dismissed the issue for failure to submit a timely substantive appeal.  The Veteran appealed the dismissal to the United States Court of Appeals for Veterans Claims (Court).  

In April 2009, the Court issued a decision vacating the July 2005 Board dismissal and remanded the issue of an earlier effective date for residuals of a shell fragment wound in the suprapubic area back to the Board.  Percy v. Shinseki, 23 Vet. App. 37, 43 (2009).  

In May 2010 and June 2012, the Board remanded the issue to the agency of original jurisdiction (AOJ) for readjudication to include the Veteran's claim of CUE in an August 1971 RO decision. 

In December 2012, the Board denied the Veteran's claim for an earlier effective date for residuals of a shell fragment wound in the suprapubic area, to include CUE in an August 1971  RO decision.  The Veteran appealed the decision to the Court.

In September 2014, the Court issued a memorandum decision finding that the Board failed to address the Veteran's contention of CUE in the March 1978 RO decision when it denied an earlier effective date for residuals of a shell fragment wound in the suprapubic area.  It vacated the denial in the December 2012 Board decision and remanded the issue to the Board to consider CUE in the March 1978 RO decision.  Accordingly, the issue on appeal has been recharacterized as set forth on the title page.

Review of the electronic records does not show any additional pertinent evidence that is not already associated with the paper claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court's September 2014 Memorandum Decision found that a February 2012 brief filed by the Veteran's representative raised the issue of whether a March 1978 RO decision, which denied service connection for residuals of a shell fragment wound in the suprapubic area, should be revised or reversed on the basis of CUE.

The AOJ has not considered this issue.  (See July 2012 Supplemental Statement of the Case).  To afford the Veteran due process, the AOJ must readjudicate the issue of an earlier effective date for residuals of a shell fragment wound in the suprapubic area inclusive of whether August 1971 and March 1978 RO decisions should be revised or reversed on the basis of CUE.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to an effective date earlier than September 23, 1994, for the award of 30 percent for residuals of a shell fragment wound in the suprapubic area, to include on the basis of CUE in August 1971 and March 1978 rating decisions.  The readjudication must include the consideration of CUE in the March 1978 rating decision.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations to include the clear and unmistakable error claims, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




